Weaver, J.
(dissenting). I cannot agree that the court’s authority to construe statutes goes to the extent of reading out of the legislative language its ordinary and accepted meaning, according to general usage, or of reading into the language employed a meaning not recognized in such usage. By Paragraph II of the majority opinion, borrowing the language of the Illinois court in Uphoff v. Industrial Board, 271 Ill. 312, as a text for our adherence, we arrogate to ourselves the right to declare the intention of the legislature to be other than that which is expressed. In other words, it is said that we may determine for ourselves the legislative intention which is not expressed, and then “modify or alter” its words “so as to obviate all inconsistency with such intention.” With that rule established, the legislative function is reduced to an idle form, and a statute as it leaves the hands of the constitutional law-making body may be treated as little moré than a disarticulated skeleton of dry bones, out of which or upon which the courts may construct a body to suit its own conception, not of what the legislature does mean, but rather of what the judicial mind, in its wisdom, conceives *1275it ought to have meant. With this power once assumed, it is not at all strange that the Compensation Act comes through the mill of judicial revision shorn of the meaning and effect which its plain and unambiguous words carry to the average intelligent reader. I freely concede that, where the statutory language is obscure and its meaning doubtful, the court may properly apply the rules of construction, within reasonable limits; but where the words employed are clear and unambiguous, we may not rightfully impose upon them any other meaning.
To avoid, if possible, the neutralization of the statute by destructive construction, the legislature, in Code Section 2477-ml6, defined the words “employer” and “workman” in the simplest and clearest terms. “Employer” is declared to include any person, firm, association, or corporation, etc., and “workman” is made “synonymous” with “employee,” and means “any person who has entered into the employment of or works under contract of service, express or implied, for an employer.” And the exception from the effect of this statutory definition is one “whose employment is purely casual and not for the purpose of the employer’s trade or business.” The declared scope of the statute, Code Section 2477-ml6, makes it include every employer “as defined by this act-,” and the word is, as we have seen, specifically defined in Section 2477-ml6, above quoted. In equally specific terms it excluded only “the household or domestic servant, farm or other laborer engaged in agricultural pursuits” and “persons ivhose employment is of casual nature.” By the last cited section, as it stood when this accident occurred, to exclude the plaintiff from the benefit of the act it was necessary, as the majority admit, to find both that plaintiff’s employment was “purely casual” and was “not for the purpose of his employer’s trade or business;” and the conclusion reached in the majority opinion is that he comes within neither of these requirements. It will be observed that the term “casual,” as used in the statute referred to, has reference to the workman and the character of Ms service, and not to the employer, while the phrase “for the purpose of the employer’s trade or business” has reference to the employer and his relation to the business in which the workman is employed. Now it appears in this case that the plaintiff was a carpenter, living by *1276his trade. In the phrase of an earlier day, he was a “journeyman” mechanic, ready to do any work in his line as it may be called for, whether it be in building construction or repairs. When so engaged in the line of his trade or business, his employment is not ‘ ‘ casual, ’ ’ whether he is building a comcrib or assisting in the more ambitious enterprise of erecting a mill, a dwelling, or a bank building. To say that plaintiff, working at his regular trade in the service of another, was engaged in a “purely casual” employment is a palpable misuse of language. Can it fairly be said that, although plaintiff was employed by the defendant to do the defendant’s work in the construction of a building -upon the defendant’s property, he was not thus employed for the purpose of the defendant’s trade or business? The majority finds no trouble in rising to the emergency with an answer in the affirmative. To do it, we are told that the word “trade” or “business” is not to be understood in its broad, natural, and usual meaning, but must be construed as having application to “industrial business” carried on by the employer, and that Wachal, being only a farmer, renting his farm land to tenants, has no “business” in the statutory sense, and that when, for his own protection, profit, or advantage, he undertakes to improve his property by the construction or repair of improvements thereon, the labor done to that end by his employee is “not for the purpose of his business.” It would seem that the very statement of the proposition carries upon its face its own sufficient refutation. The statute imposes no such limitation, and if such limitation is to be hereafter applied, it will be only because this court by its own ipse dixit engrafts it thereon. To exclude the plaintiff from the protection of the act, it must affirmatively appear that the labor he was employed to perform was not for the purpose of his employer’s trade or business. About whose business ivas he engaged? To whose business or profit or advantage did the benefit of his labor inure?
The principal definition of “business” by Webster is:
‘ ‘ That which busies, or engages time, attention, or labor, as a principal serious concern or interest; regular occupation; work. Any particular occupation or employment habitually engaged in, esp. for livelihood or gain. That which one has to do or should do.”
*1277By the same authority, ‘ ‘ trade ” is:
“Occupation, employment, or activity; dealing. Any occupation or employment, pursued as a calling; business.”
In defining the word “business,”.the Century Dictionary expressly includes the term “business of agriculture.” The Massachusetts court has held that a person owning and carrying on a farm is “engaged in business.” Snow v. Sheldon, 126 Mass. 332.
Who may say that the man who owns a farm to which he gives his care and attention, whether by his own personal labor or through the medium of hired servants or tenants, who attends to the upkeep and construction of the improvements and all the other constantly recurring tasks and duties which make the property contribute to his livelihood, is a man without business, or that the man whom he employs to. perform or assist in the performance of such work is not employed for the purpose of his employer’s business? I am not unaware that, in certain other states where the courts have taken an attitude of semi-hostility to Compensation Laws, this holding by the majority finds some degree of apparent support, and the benefits of such laws have been greatly narrowed; but up to a very recent date, this court has withheld its concurrence in such tendency. The unfavorable drift of judicial opinion upon the subject is by no means universal. In Wisconsin, Indiana, New Jersey, and some other jurisdictions, the courts have refused to allow the protective features of the law to be weakened or destroyed by judicial enlargement of the exceptions to its application. I sincerely regret that the majority should think it necessary now to expressly disapprove the position taken by the courts last referred to, and to cast the weight of its influence on the other side. It should not be overlooked that our Compensation Act is by no means a replica of the statute of any other state. When compared with some of those statutes, the points of difference are more numerous than the likenesses; and in trying, by construction, to force our law into the mold made use of elsewhere, we shall inevitably, to a great extent, defeat its beneficial purposes.
Before leaving this topic, I desire to call attention to a recent Minnesota case bearing on the question whether plaintiff, *1278in building the corncrib, was employed for the purposes of his employer’s business. See State v. District Court, 141 Minn. 83 (169 N. W. 488). In the case referred to, the defendants were retail dealers in lumber. They were not contractors or builders, by trade or profession. Desiring to increase their business by adding thereto a stock of coal, they undertook the construction of a shed for that purpose. Plaintiff was employed to do a part of the work, in the performance of which he was injured; and he sued for compensation. The trial court, taking the view of the majority in this case on that point, held thaf, while his employment was not casual, it was out of the usual course of the business or occupation of the defendant, and dismissed the claim. On appeal, the judgment was reversed. The court, after stating the facts, said:
"While the defendant was not a building contractor, nor engaged in specific work of that kind, the construction of the shed in question was in furtherance of its established business, a necessary part thereof; and we discover no sufficient reason for holding that it was outside of and beyond what is customary and usual in a situation of the kind. ’ ’
So in the case at bar, the corncrib was constructed in furtherance of the business of the defendant as the owner of the farm, and iii promotion of his interest thereon.
I venture to prolong the dissent to speak briefly of the effect, if any, which the fact that defendant is a farmer has upon the rights of the parties. The majority refrain from a final pronouncement on that question, but clearly intimate that, if the points already discussed were not to be decided in defendant’s favor, a good reason for reaching the same conclusion would have been found by the heroic plan of holding that, for the purposes of the law, the plaintiff and his fellow carpenters engaged in building a corncrib on defendant’s rented farm were "engaged in agricultural pursuits," and are therefore excluded from the protection of the act. It ought not to be necessary that I challenge both the proposition and the assurance that it has the support of "respectable authority.” There is no such precedent, — no such authority. The cases cited are not at all parallel, in fact or in principle. The implied approval of the absurdity of classing the work of a carpenter' and builder en*1279gaged in tlie prosecution of his trade as an “agricultural pursuit,” in order to exclude him from the protection of the act, affords a happy illustration of the unrestrained lengths to which courts may go in the exercise of an assumed right to “modify and alter” the terms of a statute. The court that can see its way clear to class the work of a carpenter or other skilled artisan as an “agricultural pursuit,” simply because the site of the building is on a farm, should find no serious difficulty in listing in the same category the physician whom the farmer calls to officiate at the birth of his child, and the minister of the gospel who enters the farmer’s home to perform a marriage ceremony.
As illustrating the fact that the very courts cited by the majority as respectable authority for its extraordinary claims in this respect hold otherwise, I call attention to the case of Shafter Estate Co. v. Industrial Acc. Com., 175 Cal. 522 (166 Pac. 24), decided by the California court, to the effect that an employee on a farm is not engaged in agricultural pursuits unless the duties he performs pertain to agriculture in fact, in the natural and proper sense of the word. In that case, the plaintiff was a gamekeeper, and it was held that he was not excluded. The same court has held that an employee holding a light to guide the night operator of a tractor engine pulling a harrow for seeding grain was not within a provision excluding those engaged in operating farm machinery. George v. Industrial Acc. Com., 178 Cal. 733. Operating a silage cutter is not an excluded occupation. Raney v. State Ind. Acc. Com., 85 Ore. 199 (166 Pac. 523). A laborer employed to poison squirrels on a farm or ranch is not engaged in agriculture. Slaughter Cattle Co. v. Pastrana, (Tex.) 217 S. W. 749. The engineer of a steam threshing machine is not engaged in agricultural employment. Industrial Com. v. Shadowen, 68 Colo. 69 (187 Pac. 926); In re Boyer, 65 Ind. App. 408 (117 N. E. 507) ; White v. Loades, 178 App. Div. 236 (164 N. Y. Supp. 1023).
It should not be overlooked that the statute nowhere attempts to exempt the farmer from all liability to all his workmen under the act. The exemption exists only as to employees engaged in “agricultural pursuits.” If he has other employees, not engaged in agricultural pursuits or in service as house*1280hold or domestic servants, his liability as to them is precisely the same as is the case with every other nonexempt employer.
Again,- issues joined in this class of cases are at law, and the finding of the industrial commissioner and of the court below has the force and effect of a jury verdict, and is entitled to our respect. In my opinion, the case should be affirmed.
Preston, J., joins in this dissent.